Title: From Benjamin Franklin to Mary Stevenson, 9 January 1765
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Craven street Jan. 9. 65
Your good Mama and myself are both of Opinion that the Christmas Gambols at Bromley last a great deal too long. We expected you three Days ago.
Give my Compliments to Dr. Hawksworth, and tell him I have read three or four times, and every time with great Pleasure, his Dialogue in the Magazine between Mr. Sellaway and Friends in the Club. I call the Dialogue his, being sure that nobody else could write it: “Because why? The Thing speaks itself.”
I cannot conceive that any Inconvenience can arise from my loving young Ladies and their believing that I love them. Therefore you may assure your Friend Dolly that she judges right. I love all good Girls because they are good, and her for one Reason more, because you love her. I am, my dear Friend Yours affectionately
B Franklin
 
Endorsed: Jan 9–65
